Exhibit 99.1 Fundtech Contact: Yoram Bibring Fundtech Ltd. Tel: 1-201-946-1100 yoram.bibring@fundtech.com FOR IMMEDIATE RELEASE FUNDTECH REPORTS FINANCIAL RESULTS FOR THE SECOND QUARTER OF 2007 - Quarterly Revenues Grow 18% Year-over-Year to $25.4 Million - GAAP EPS 10 Cents - Non GAAP EPS 17 Cents JERSEY CITY, N.J. —August 8, 2007, — Fundtech Ltd. (NASDAQ: FNDT), a leading provider of global electronic payment, settlement and cash management solutions, today announced financial results for the second quarter ended June 30, 2007. Fundtech posted quarterly revenues of $25.4 million, an 18% increase year-over-year, compared to second quarter revenues of $21.5 million in 2006 and 10% higher than first quarter 2007 revenues of $23.2 million. On a GAAP (Generally Accepted Accounting Principles) basis, the Company reported net income of $1.7 million or $0.10 per diluted share, for the second quarter of 2007, compared with net income of $0.8 million, or $0.05 per diluted share, in the second quarter of 2006, and net income of $0.4 million, or $0.03 per diluted share, in the first quarter of 2007. Excluding stock-based compensation and amortization of intangibles, Fundtech’s adjusted non-GAAP net income for the second quarter of 2007 was $2.8 million, or $0.17 per diluted share, compared with $2.2 million, or $0.14 per diluted share, in the second quarter of 2006 and $1.9 million, or $0.12 per diluted share, in the first quarter of 2007. Both prior quarters’ adjusted non-GAAP net income also excluded amortization of capitalized software costs (See Schedule A attached to this news release Reconciliation to GAAP). “The second quarter of 2007 was another quarter of record revenues for Fundtech as we continue on our path of strong organic growth” said CEO Reuven Ben Menachem.“We are witnessing substantial pick up in sales activities at the high end of the payments market and, I believe that our Global PAYplus product as well as our unique domain expertise, will provide us with a meaningful competitive advantage in our long term quest to become the number one provider of both high value and low value payment solutions to the top 100 banks in the world. In addition, we are continuing to make excellent progress in our Cash Management business in the US and I am happy to report that our year-to-date revenues from this segment have grown by more than 50% year over year. Other operational highlights: · During the second quarter Fundtech closed58 new deals and added 8 new bank customers · During the second quarter Fundtech closed 12 new system sales including 1 CLS system, 3 PAYplus USA, and 7 IGT plus at BBP. · During the second quarter Fundtech also closed a large CASHplus in- house deal with a major US bank. Reconciliation of GAAP results to non-GAAP results Fundtech provides adjusted non-GAAP operating results as a supplement to its GAAP financial results. The presentation of this information should not be considered in isolation to, or as a substitute for, the financial results presented in accordance with GAAP. Management believes that non-GAAP financial measures are useful to investors because they allow for an evaluation of the Company with a focus on the performance of its core operations. Fundtech’s executive management team uses these same non-GAAP measures internally to assess the ongoing performance of the Company. Since this information is not a GAAP measurement of financial performance, there are material limitations to its usefulness on a stand-alone basis, including the lack of comparability of this presentation to the GAAP financial results of other companies. Fundtech’s non-GAAP results exclude stock-based compensation, and amortization of intangibles and for the quarters prior to the second quarter of 2007 also excluding amortization of capitalized software costs. A detailed reconciliation of GAAP net income to non-GAAP net income is included in the attached Schedule A, Reconciliation to GAAP. Guidance The financial guidance provided is current as of today only and the Company undertakes no obligation to update its estimates. For the third quarter of 2007 we expect revenues of between $25.5 million and $26.2 million, GAAP earnings per diluted share of between $0.10 and $0.14 and adjusted non-GAAP earnings per diluted share, before all amortization expenses and stock compensation expenses, are expected to be in the range of $0.15 to $0.19. For fiscal 2007 we are increasing our revenue guidance and maintaining our earnings per share guidance. We currently expect revenues of between $100.0 million and $101.5 million up from the previous guidance of $99.0 million to $101.0 million, while we continue to expect GAAP earnings per diluted share of between $0.37 and $0.43 and adjusted non-GAAP earnings per diluted share, before all amortization expenses and stock compensation expenses, are expected to be in the range of $0.63 to $0.70. We estimate that for 2007 our income tax expenses will be approximately $1.5 million while net interest income will be approximately $2.0 million. We estimate that amortization expenses for the third quarter of 2007 will be approximately $280,000 and that stock compensation expenses will be approximately $630,000. We estimate that amortization expenses for 2007 will be approximately $1.8 million and that stock compensation expenses will be approximately $2.6 million. The Company’s guidance for the third quarter of 2007 and full-year 2007 assumes no change in the calculation of the Company’s tax provision, which currently assumes a full valuation allowance against the Company’s deferred tax assets. Company to Host Conference Call The senior management of Fundtech will host a conference call at 08:30 a.m. (ET) tomorrow, Thursday, August 9, to discuss the Company’s first-quarter as well as 2007 financial guidance, and to answer questions from the investment community. To participate, please call (800)-599-9816 or 617-847-8705 and ask for the Fundtech Call. A replay of the conference call will be available for playback from 10:30AM (ET) August 9, until 11:59PM (ET) August 16. The replay may be accessed by dialing (888) 286-8010 or 617-801-6888, passcode 17299603. This call will also be web cast live on: http://www.fundtech.com. An online replay will be available until September 30. About Fundtech With thirteen offices on four continents, Fundtech Ltd is a leading provider of software solutions and services to financial institutions around the world. The Company develops and sells a broad array of products across the "financial supply chain" that enable banks to automate their corporate banking activities in order to improve efficiency, while providing their customers flexibility, convenience and control. Fundtech offers products in five business segments: payments, cash management, settlements, financial messaging, and post-trade securities settlement. Fundtech is a publicly traded company, listed on NASDAQ (FNDT). The company was founded in 1993. For more information, please visit www.fundtech.com. Forward Looking Statements: This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements may include, but are not limited to, the expectations related to third-quarter revenues; third-quarter GAAP earnings per share; third-quarter adjusted non-GAAP earnings per share; full-year 2007 revenues; full-year 2007 GAAP earnings per share; and full-year 2007 adjusted non-GAAP earnings per share.These statements are based on management’s current expectations and are subject to risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, expected, estimated or projected. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: a downturn in the financial services industry; failure to obtain revenue as anticipated; and risks and other factors detailed from time to time in Fundtech's public filings, including its Annual Report on Form 20-F for the year ended December 31, 2006. Fundtech undertakes no obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this Release or to reflect the occurrence of unanticipated events. # # # FUNDTECH LTD. AND ITS SUBSIDIARIES Condensed Consolidated Balance Sheets (In Thousands) June 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 32,381 $ 28,616 Short term deposits 2,795 Marketable securities - short term 18,654 18,551 Trade receivables, net 21,601 25,058 Other accounts receivable, prepaid expenses and inventories 3,565 2,608 Total current assets 78,996 74,833 Severance pay fund 970 1,221 Long term lease deposits 637 639 Prepaid expenses 2,045 1,821 Property and equipment, net 13,171 11,944 Goodwill, net 22,384 18,979 Other assets, net 3,332 2,626 Total assets $ 121,535 $ 112,063 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade payables $ 2,515 $ 2,444 Deferred revenues 13,127 7,567 Accrued restructuring expenses 154 185 Employee and payroll accruals 4,176 4,483 Other accounts payable and accrued expenses 3,936 5,360 Total current liabilities 23,908 20,039 Accrued severance pay 1,249 1,399 Accrued restructuring and other expenses 62 Other long term liabilities 1,578 777 Total liabilities 26,735 22,277 Shareholders' equity: Share capital 46 46 Additional paid-in capital 149,242 146,611 Accumulated other comprehensive income (loss) 29 (196 ) Accumulated deficit (51,259 ) (53,417 ) Treasury stock, at cost (3,258 ) (3,258 ) Total shareholders' equity 94,800 89,786 Total liabilities and shareholders' equity $ 121,535 $ 112,063 FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statements of Operations (In Thousands, Except Share and Per Share Data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Software license $ 5,400 $ 3,010 $ 9,407 $ 5,806 Software hosting 3,534 3,177 6,973 6,204 Maintenance 6,063 5,598 12,099 11,082 Services 10,396 9,716 20,085 17,817 Total revenues 25,393 21,501 48,564 40,909 Operating expenses: Software licenses costs 101 167 123 301 Amortization of capitalized software development costs 394 394 788 Amortization of other intangible assets 416 319 825 638 Maintenance, hosting and services costs [1] 10,831 8,902 21,031 17,103 Software development [1] 4,448 4,148 9,131 7,845 Selling and marketing [1] 4,631 3,957 8,862 7,672 General and administrative [1] 3,279 3,137 6,388 5,990 Total operating expenses 23,706 21,024 46,754 40,337 Operating income 1,687 477 1,810 572 Financial income, net 525 532 966 972 Income taxes (482 ) (239 ) (618 ) (613 ) Net income $ 1,730 $ 770 $ 2,158 $ 931 Net income per share: Net income used in computing income per share $ 1,730 $ 770 $ 2,158 $ 931 Basic income per share $ 0.11 $ 0.05 $ 0.14 $ 0.06 Diluted income per share $ 0.10 $ 0.05 $ 0.13 $ 0.06 Shares used in computing: Basic income per share 15,213,331 15,060,863 15,168,094 14,999,808 Diluted income per share 16,489,597 16,054,902 16,404,892 16,029,209 Adjusted non-GAAP[2] net income per share: Adjusted non-GAAP[2] net income used in computing income per share $ 2,812 $ 2,191 $ 4,708 $ 3,627 Adjusted non-GAAP[2] net income per share $ 0.17 $ 0.14 $ 0.29 $ 0.23 Shares used in computing adjusted non-GAAP[2] net income per share 16,489,597 16,054,902 16,404,892 16,029,209 Reconciliation of net income to adjusted non-GAAP[2] net income: Net income $ 1,730 $ 770 $ 2,158 $ 931 Amortization 416 713 1,219 1,426 Stock-based compensation 666 708 1,331 1,270 Adjusted non-GAAP[2] net income $ 2,812 $ 2,191 $ 4,708 $ 3,627 [1] Includes charges for stock-based compensation in 2007 and 2006 [2] See Reconciliation to GAAP FUNDTECH LTD. AND ITS SUBSIDIARIES Consolidated Statement of Cash Flows (In Thousands) Six Months Ended Three Months Ended June 30, June 30, 2007 2006 2007 CASH FLOWS FROM OPERATIONS: Net income $ 2,158 $ 931 $ 1,730 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 3,411 3,146 1,558 Decrease (increase) in trade receivables 4,460 (4,171 ) 5,549 (Increase) decrease in prepaid expenses, other accounts receivable and inventories (1,329 ) 289 338 Increase (decrease) in trade payables 63 (193 ) 968 Increase (decrease) in deferred revenues 6,091 3,085 (3,215 ) (Decrease) increase in employee and payroll accruals (511 ) 208 (462 ) Decrease in other accounts payable and accrued expenses (3,098 ) (2,124 ) (3,330 ) Decrease in accrued restructuring expenses (93 ) (98 ) (46 ) Increase (decrease) in accrued severance pay, net 101 32 (8 ) (Increase) decrease in accrued interest on marketable securities (14 ) 16 (34 ) (Losses) gains on disposition of fixed assets (8 ) 8 (1 ) Stock-based compensation 1,331 1,270 666 Increase in other long term payables 39 Net cash provided by operations 12,562 2,438 3,713 CASH FLOWS FROM INVESTING ACTIVITIES: Investment in held-to-maturity marketable securities (11,404 ) (34,505 ) (3,641 ) Proceeds from held-to-maturity marketable securities 12,406 28,581 3,541 Investment in long term held-to-maturity marketable securities (Investment in) maturity of short term deposits (2,832 ) 216 1,100 Purchase of property and equipment (3,332 ) (2,014 ) (1,926 ) Decrease in long-term lease deposits and prepaid expenses 23 152 14 Investments in subsidiaries (5,150 ) (131 ) Proceeds from sale of fixed assets 38 3 14 Net cash used in investing activities (10,251 ) (7,567 ) (1,029 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of share capital and exercise of stock options and warrants, net 1,300 944 845 (Decrease) in long-term other liabilities (62 ) (82 ) (62 ) Investment in treasury stock, at cost (770 ) Net cash provided byfinancing activities 1,238 92 783 Effect of exchange rate on cash and cash equivalents 216 499 (258 ) Increase in cash and cash equivalents 3,765 (4,538 ) 3,209 Cash and cash equivalents at the beginning of the period 28,616 30,807 29,172 Cash and cash equivalents at the end of the period $ 32,381 $ 26,269 $ 32,381 Appendix A Investment in Subsidiaries Working Capital $ 689 $ $ Long term assets 1,999 Long term liabilities Goodwill 2,462 131 $ 5,150 $ $ 131 Schedule A to Press Release Reconciliation to GAAP (In Thousands, Except Share and Per Share Data) The following information sets forth Fundtech's calculation of adjusted non-GAAP net income as contained in the Company's press release: Three Months Ended Six Months Ended June 30, March 31, June 30, 2007 2006 2007 2007 2006 Reconciliation of net income (loss) to adjusted non-GAAP net income: Net income (loss) $ 1,730 [1] $ 770 [1] $ 428 [1] $ 2,158 [1] $ 931 [1] Amortization of capitalized software development costs 394 394 394 788 Amortization of other intangible assets 416 319 409 825 638 Stock-based compensation charged as follows: Maintenance, hosting and services costs 79 55 72 151 112 Software development 99 36 61 160 73 Selling and marketing 124 126 150 274 250 General and administrative 364 491 382 746 835 Adjusted non-GAAP net income $ 2,812 $ 2,191 $ 1,896 $ 4,708 $ 3,627 Adjusted non-GAAP net income per share $ 0.17 $ 0.14 $ 0.12 $ 0.29 $ 0.23 Shares used in computing adjusted non-GAAP net income per share 16,404,892 16,054,902 16,193,264 16,404,892 16,029,209 [1] Net income per share (diluted) was approximately $0.10 , $0.05 and $0.03 for the three months ended June 30, 2007 and 2006 and the three months ended March 31, 2007, respectively.Net income per share (diluted) was approximately $0.13 and $0.06 for the six months ended June 30, 2007 and 2006, respectively.
